Hosmer, Ch. J
This case presents two questions ; first, was the place where the alleged assault was committed, within the chartered limits of Lyme ; secondly, was it within the jurisdiction of that town, so as to authorise the service of legal process there.
It is too unquestionable to admit of any controversy, that the place of the assault, as alleged, was not within the patents of either Saybrook or Lyme. The patent of the latter town, granted in 1685, bounded it Westerly on the channel of Connecticut river, taking in the islands that are adjacent. The patent of Saybrook, in the same year, bounds on Connecticut river, on the East. In 1704, another patent was issued to the same town, bounding it East or Easterly, with the great river Connecticut ; and in the act of the General Assembly, on which the latter patent was issued, the town is bounded on the East, or Easterly, by the aforesaid river. The words on, with, and by Connecticut river, in the said patents, in reference to the subject matter, are of the same meaning ; and so far as it relates to the boundaries of the above towns, they may be settled in a single sentence ; to wit, Lyme is bounded Westerly on the channel of Connecticut river ; and Saybrook, on the East, is bounded by the margin of the same river. The place of the supposed assault, was in the channel of the river, between the two towns, about twenty rods from the Eastern shore, and about one hundred rods from the Western shore; and, of consequence, it was not within the patented limits of either town.
That it is within the jurisdiction of Lyme, so far as relates to the service of process and enforcement of the laws, I cannot entertain a doubt. If it is not, there is no pretence that it is within the town of Saybrook, or either of the adjoining counties, which only are commensurate with the towns ; and hence, although within the State, it is without the sphere of its laws, and the jurisdiction of its courts. And what is still more extraordinary, for nearly two centuries, it has been permitted, by the legislature, to remain in this condition. The magnitude of the general inconvenience, that must have resulted from this state of things, demonstrates, that it does not exist ; and that if it had been considered as existing, a year would not have elapsed without the correction of so monstrous an evil. Upon the supposition that Connecticut river is without our towns and counties, there is within the heart of the State a place of secure refuge for debtors and criminals ; a sanctuary, to which a man covered with blood, may fly, and be safe ; where no one can be *391legally arrested ; from which no witness can be summoned ; a theatre for the perpetration of murder, and duelling, and every species of iniquity, with the most perfect impunity. These evils, so fearful in prospect, never existed; and, if anticipated, are the mere product of imagination. Our towns adjoining Connecticut river, probably from their origin, and certainly beyond the memory of man, have exercised jurisdiction over its waters. In some instances, the charters of towns have passed over the river, and taken the land on each side ; the whole river being within the jurisdiction of one town. In other instances, the towns are bounded on the river ; and there the town jurisdiction was extended from each town to the centre of the channel.
The jurisdiction of towns upon the river Connecticut, has its foundation and authority, in antient, and invariable and undisputed usage ; and the constables of Lyme have right to serve legal process, at the place of the alleged trespass. The resistance made to the officer, in this case, was a battery ; and the judgment of the county court, unexceptionable.
Peters, Brainard and Bristol, Js. were of the same opinion.
Judgment to be affirmed.